Exhibit 10.2

HANSEN MEDICAL, INC.

May 12, 2014

Robert O. Cathcart

Dear Bob:

Hansen Medical, Inc. (the “Company”) is pleased to offer you enhancements to
your Retention Agreement with the Company dated as of January 10, 2013 (the
Retention Agreement”), as described in this letter.

Specifically, (1) the cash severance payments you are eligible to receive
pursuant to Sections 3(b)(i) or 3(c)(ii) of the Retention Agreement will be
equal to 12 months’ of your then-current annual base salary and, if applicable
under the terms of the Retention Agreement, a prorated portion of your annual
target bonus for the same period and (2) the Company will pay COBRA Coverage (as
defined in the Retention Agreement) for you and your eligible dependents
pursuant to Sections 3(b)(ii) or 3(c)(iii) of the Retention Agreement for up to
12 months following the Date of Termination (as defined in the Retention
Agreement). Receipt of these benefits is subject to the other terms and
conditions of the Retention Agreement, including Section 3(d).

Except as described in this letter, the terms of your Retention Agreement remain
in full force and effect.

Nothing in this letter alters in any way your at-will employment relationship
with the Company and therefore, you and the Company continue to have the right
to terminate your employment with the Company at any time and for any reason,
with or without cause.

If you have any questions regarding this letter you may contact me. This letter
and the Retention Agreement constitute the entire agreement between you and the
Company regarding the subject matter of this letter. Finally, this letter may
only be modified in an express written agreement signed by you and a duly
authorized officer of the Company.



--------------------------------------------------------------------------------

Very truly yours, HANSEN MEDICAL, INC. By:  

/s/ Christopher P. Lowe

Title:  

Interim CEO

 

Accepted and agreed to:

/s/ Robert O. Cathcart

Robert O. Cathcart Dated: May 12, 2014

 

2